Title: To Thomas Jefferson from William Dunbar, 15 October 1804
From: Dunbar, William
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Natchez 15th. October 1804
               
               Colo. Freeman was unable to find a small boat and dispatched Lieut. Wilson with a serjeant and twelve in the large boat with four months provisions from the lst. of September: Extreme bad weather with rain and contrary winds rendered the passage up tedious, and to add to our retardment I was extremely unwell at the time of the boats arriving: a few days were necessary for recovery & a few more were given to the writing of letters and transacting of business preparative to our expedition.
               I did not find myself authorised to deprive the Service of a Commissioned officer upon this little expedition, Mr. Wilson therefore returns to New Orleans, but as there was now no remedy respecting the boat & dispatch being our object, we have kept the Serjeant and twelve, and placed 12 oars upon the boat so that all the men may row.—I shall carry several instruments in addition to those provided for the party.—the season being advanced, it is not my intention to loose any time by making astronomical observations on the way up, excepting only where this can be done without any retardment of the boat; we shall take the courses & distances of the river, so as to be able to form a sketch of it: we shall make all the haste we can to the hot springs, which we look to as our principal object; we shall endeavour to get all the information we can procure at the settlement on the River Washita; a rumor at present prevails that the Indians on that side begin to threaten the Americans & that they are set on by the Spaniards at Nakadoches; this seems not probable while the Marquis of Casa Calva is at New Orleans: it appears to be well authenticated that three Americans have been Killed on the other side, some say by indians, others say by Spaniards, it is believed they were in search of mines considerably beyond the line of limits acknowledged by the Spaniards. Tomorrow we set off.
               The three deputies from New Orleans with their remonstrance to Congress are setting out about this time: it is believed that this Opposition has been promoted chiefly by Americans who are in search of popularity: Possessing an acquaintance with the french planters below almost general, I think it not improper to inform you that two of the Deputies are personally known to me; M. Sauvé a frenchman by birth was formerly a merchant in New Orleans, highly esteemed for his probity in business, and remarkable for his indulgence to his Customers and debtors; he became a planter, and is in easy or rather afluent circumstances; for a frenchman his manners are plain, with much candor and frankness of behavior, he speaks english tollerably well.
               M. Detraihant a Creole of Louisiana is a planter of the first rank, he is greatly respected and even looked up to by his Neighbours, he is a gentleman of polite maners & honorable principles, he does not speak english,—plays chess a little. The third is not known to me, having of late years come into Louisiana, he is a frenchman by birth & has acted as government interpreter and speaks english. The real french inhabitants of Louisiana with whom I have conversed, seem well affected to the Govt. of the U.S. & wish to have it, understood, that they mean nothing more by their memorial than to solicit respectfully what will be conducive to their own happiness and cement their attachment to their new Government.
               
               Doctor Hunter is well & is much pleased with this little excursion, he proposes to visit his family immediately on our return, as he will still have time to return here for the grand expedition. 
               I have the honor to be respectfully Your most Obedient Servant
               
                  
                     William Dunbar
                  
               
            